Case: 13-11284      Document: 00512796099         Page: 1    Date Filed: 10/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11284
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 7, 2014
CANDANCE M. SCOTT,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff−Appellee,

versus

AMARILLO HEART GROUP, L.L.P.,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-112




Before SMITH, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Candance Scott received a favorable jury verdict on her claim of retalia-
tion under, inter alia, Title VII, against her former employer, Amarillo Heart
Group, L.L.P., which appeals a judgment based on the verdict and awarding
front pay. Having reviewed the briefs, the record, the applicable law, and
counsels’ arguments, we find no reversible error. The judgment is AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.